PER CURIAM.
This appeal was fixed for October 1,1981, at 9:30 A.M. and all attorneys of record were notified as of July 31, 1981. At the time scheduled for submission without argument, the appellant neither appeared nor filed a brief, nor did appellant file a written instrument negating any intent to abandon the appeal, nor did appellant file any other written pleading.
At 8:45 A.M. on October 1, 1981, counsel for appellant telephoned the office of the clerk of this court advising he did not desire to abandon his appeal. He did not, however, make any mention of the fact that he had not filed a brief, nor did he express any intent to file a brief in the future, nor did he in any way allude to a brief.
On October 2,1981, the clerk of this court received in the mail a “Notice of Intention that Appeal is Not Abandoned” wherein appellant sought an order allowing an additional ten days within which to file a brief. The court pretermitted action on the requested order, noting the erroneous assertion that appellant had communicated verbally his request the previous day.
On authority of Rule VII, Section 5(b), and recognizing it as a valid exercise of the rule making power of the court, necessary to assist in the orderly processing of appellate reviews, and noting that appellant’s brief has still not been filed with this court, we, ex proprio motu, consider said appeal as now abandoned.
IT IS ORDERED that this appeal be dismissed with prejudice, at appellant’s costs.
APPEAL DISMISSED.